813 F.2d 1034
43 Empl. Prac. Dec. P 37,128
AMERICAN FEDERATION OF STATE, COUNTY, AND MUNICIPALEMPLOYEES, AFL-CIO (AFSCME), et al., Plaintiffs-Appellees,v.STATE OF WASHINGTON, et al., Defendants-Appellants.AMERICAN FEDERATION OF STATE, COUNTY, AND MUNICIPALEMPLOYEES, AFL-CIO (AFSCME), et al., Plaintiffs-Appellants,v.STATE OF WASHINGTON, et al., Defendants-Appellees.
Nos. 84-3569, 84-3590.
United States Court of Appeals, Ninth Circuit.
March 31, 1987.

Richard B. Sanders, Seattle, Wash., Daniel J. Popeo, and George C. Smith, Washington, D.C., for Washington Legal Foundation.
Robert E. Williams, Thomas R. Bagby, and Douglas S. McDowell, Washington, D.C., for Equal Employment Advisory Council.
Daniel E. Leach, Washington, D.C., and Peter N. Hillman, New York City, for Washington Study Group.
Clint Bolick, K. Preston Oade, Jr., and Maxwell A. Miller, Denver, Colo., for Mountain States Legal Foundation.
Ronald A. Zumbrun, John H. Findley, and Anthony T. Caso, Sacramento, Cal., for Pacific Legal Foundation.
Thomas A. Lemly, Stephen M. Rummage, and Robert G. Homchick, Seattle, Wash., for Asso. of Washington Business.
Winn Newman, Lisa Newell, Richard B. Sobol and Michael B. Trister, Washington, D.C., and Ed Younglove, Olympia, Wash., for AFSCME.
Christine O. Gregoire, Richard A. Heath, Sr., Olympia, Wash., for State of Wash.
Frank C. Morris, Jr., Washington, D.C., for Eagle Forum Educ. & Legal Defense Fund, amicus.
Edith Barnett, Washington, D.C., for Nat. Center for Economic Alternatives, amicus.
Mary L. Heen, Isabelle Katz Pinzler, Joan E. Bertin, E. Richard Larson, and Burt Neuborne, New York City, Durning, Webster & Lonnquist, Judith A. Lonnquist, Seattle, Wash., for Nat. Committee on Pay Equity, et al., amicus.
Robert H. Chanin, Washington, D.C.;    Marsha S. Berzon, San Francisco, Cal., and Laurence Gold, Washington, D.C., for American Federation of Labor and Congress of Indus. Organizations, amicus.
Julius LeVonne Chambers, Barry L. Goldstein, Gail J. Wright, Charles Stephen Ralston, and Penda D. Hair, New York City, for NAACP Legal Defense & Educational Fund, Inc., amicus.
Marsha Levick, and Emily Spitzer, New York City, for Women & The NOW Legal Defense & Educ. Fund, amicus.
Appeal from the United States District Court for the Western District of Washington;  Jack E. Tanner, Judge.


1
Before WRIGHT and KENNEDY, Circuit Judges, and MacBRIDE,* Senior District Judge.


2
Prior report:  9th Cir., 770 F.2d 1401.

ORDER

3
The petition for rehearing is denied.  The petition for rehearing en banc is dismissed in light of the parties' settlement of the case prior to circulation of a memorandum under General Order 5.4(b).



*
 Honorable Thomas J. MacBride, Senior United States District Judge, Eastern District of California, sitting by designation